Case 1:20-cv-20827-BB Document 34 Entered on FLSD Docket 07/15/2020 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              Case No. 1:20-cv-20827-BLOOM/Louis


  JOE NATHAN PYATT JR,

         Plaintiff,

  v.

  MAYOR CARLOS A. GIMENEZ, et al.,

        Defendants.
  _________________________________________/

                                         OMNIBUS ORDER

         THIS CAUSE is before the Court upon Defendant Mayor Carlos A. Gimenez’s (“Mayor

  Gimenez”) Motion to Dismiss, ECF No. [18] (“Mayor’s Motion”), and Defendants Alexander D.

  Casas (“Chief Casas”), Alfred Torres (“Sgt. Torres”), and Allen Lowe’s (“Sgt. Lowe”)1 Motion to

  Dismiss, ECF No. [30] (“Officers’ Motion”) (collectively, “Motions”). Pro se Plaintiff filed a

  response to the Mayor’s Motion, ECF No. [21] (“Mayor’s Response”), and a response to the

  Officers’ Motion, ECF No. [32] (“Officers’ Response”). Mayor Gimenez filed a reply in support

  of his motion, ECF No. [22] (“Mayor’s Reply”), and Officer Defendants filed a reply in support

  of their motion, ECF No. [33] (“Officers’ Reply”). The Court has reviewed the Motions, the

  supporting and opposing submissions, the record in this case, the applicable law, and is otherwise

  fully advised. For the reasons set forth below, Mayor Gimenez’s Motion is granted in part and

  denied in part, and the Officers’ Motion is granted in part and denied in part.




  1
   Although Plaintiff refers to Allen Lowe as an officer, his rank is sergeant. See ECF No. [33] at 2
  n.1.
Case 1:20-cv-20827-BB Document 34 Entered on FLSD Docket 07/15/2020 Page 2 of 12
                                                             Case No. 1:20-cv-20827-BLOOM/Louis


         I.      BACKGROUND

         According to the Complaint, ECF No. [1] (the “Complaint”), Plaintiff is an alumnus of

  Florida International University (“FIU”). Id. at ¶ 4. While somewhat difficult to follow, he appears

  to allege that in October 2016, he was charged with assault with a deadly weapon arising from a

  physical altercation that occurred at FIU. Id. at ¶ 18. Plaintiff asserts that he and a roommate called

  the police to report that an individual named Donnavin Bulgin was in their dorm room, id. at ¶ 19,

  and that, after waiting for the police to arrive, Plaintiff was detained “without being asked any

  questions” and was then suspended by FIU for one year. Id. at ¶¶ 20-22. Plaintiff alleges that all

  charges have been dropped against him. Id. at ¶ 26.2

         Following his arrest and suspension, in December 2018, Plaintiff was given a trespass

  warning after being found sleeping in the FIU Green Library on a Sunday morning. Id. at ¶ 8. He

  was instructed to return in January to lift the trespass warning. Id. at ¶ 9. On January 3, 2019, he

  went to the FIU police department but claims that he was “arrested without probable cause” by

  Sgt. Lowe for resisting arrest without violence. Id. at ¶ 10. One week later, he returned to the police

  department where he met with “a group of officers” and was advised to set up a call with the Chief

  of Police. Id. at ¶ 11. According to Plaintiff, he then spoke with Chief Casas and “was advised that

  if [he] got accepted into the FIU graduate program that [Chief Casas] would lift the trespass.” Id.

  at ¶ 12. He further adds that he was directed to “follow the same procedure as advised in the

  trespass warning for policy on how to enter the campus.” Id.

         In February 2019, Plaintiff obtained an escort to enter campus for purposes of meeting with

  an FIU business graduate advisor, but he was reportedly told by Sgt. Torres not to come back to



  2
    The Complaint does not provide factual details regarding the nature of the altercation or
  Plaintiff’s role in it, why charges were dropped, why Plaintiff was arrested or detained “without
  being asked any questions,” or why he was suspended from FIU.
                                                    2
Case 1:20-cv-20827-BB Document 34 Entered on FLSD Docket 07/15/2020 Page 3 of 12
                                                            Case No. 1:20-cv-20827-BLOOM/Louis


  FIU. Id. at ¶¶ 13-14. In March 2019, Plaintiff returned to the police department to attend a public

  speaking seminar and to retrieve property kept from his previous arrest. Id. at ¶ 15. According to

  Plaintiff, he encountered Sgt. Torres who remarked, “[d]idn’t I tell you not to come back?” and

  then “wrongly accused” Plaintiff by stating, “[a]ren’t you suspended? You’re not allowed to be on

  campus. You were involved in a stabbing.” Id. at ¶¶ 16-17. Plaintiff alleges that he was then

  arrested again “without probable cause.” Id. at ¶ 17.3

         Based on these background allegations, Plaintiff now seeks damages in excess of

  $100,000.00 for alleged violations of his rights under 42 U.S.C. § 1983. Id. at ¶¶ 1-2. The

  Complaint alleges three counts against “Defendant” for false arrest (Count I), false imprisonment

  (Count II), and malicious prosecution (Count III). See ECF No. [1].4

                 A.      Mayor Gimenez’s Motion

         Mayor Gimenez moves for dismissal with prejudice because none of the Complaint’s

  allegations relate to him, the Complaint is a shotgun pleading, and Mayor Gimenez is an improper

  party. ECF No. [18]. Plaintiff responds that Mayor Gimenez is the “proper person” to be named in

  his “personal capacity . . . representing the municipality” under § 1983. ECF No. [21] at 1.

  According to Plaintiff, the “Defendants named are agents of the state and thus are barred from

  being properly liable under” § 1983. Id. at 2. He argues that the officers are “employees of the

  state who in turn acted under the color of law which is governed by Florida’s legislative body” and

  thus, the “municipality is therefore liable for the actions of these officers who were also operating



  3
   Plaintiff alleges, in Count I only, that the grounds for his arrest on March 8, 2019 were disorderly
  conduct and trespass after warning. See ECF No. [1] at ¶ 35.
  4
    Counts I and II expressly invoke 42 U.S.C. § 1983. See ECF No. [1] at ¶¶ 28, 38 (wherefore
  clause), 40, 44 (wherefore clause). Count III is less clear; however, the allegations support
  construing that malicious prosecution claim as a § 1983 violation. See id. at ¶¶ 2, 45, 52 (wherefore
  clause).
                                                   3
Case 1:20-cv-20827-BB Document 34 Entered on FLSD Docket 07/15/2020 Page 4 of 12
                                                              Case No. 1:20-cv-20827-BLOOM/Louis


  under an ‘official policy’ of Miami-Dade County.” Id. Plaintiff submits that Mayor Gimenez is

  “the proper person to be named who is vicariously liable for the actions of” the co-defendant

  officers, “whom work as state employees for Florida International University.” Id. He further

  requests leave to amend the Complaint to “bring clarity to the shotgun pleadings[.]” Id. at 3.

          In reply, Mayor Gimenez argues that Plaintiff fails to rebut his arguments, and he fails to

  identify any facts that justify naming Mayor Gimenez as a party. ECF No. [22] at 1. Mayor

  Gimenez adds that no Section 1983 liability can attach to Miami-Dade County because it is not a

  party defendant and it did not employ the officers named in the Complaint. Id. at 2. He further

  maintains that the Court should deny Plaintiff’s request for leave to amend because it was not

  properly raised. Id. Relatedly, he argues that any amendment is futile. Id. at 3.

                  B.      Officers’ Motion

          The Officer Defendants move for dismissal with prejudice on several grounds. First, they

  assert that probable cause existed for all of Plaintiff’s arrests, thus barring all claims as a matter of

  law. ECF No. [30] at 1-2.5 Second, the Complaint is a shotgun pleading. Id. at 1. Third, during all

  material times, Plaintiff was not affiliated with FIU and he re-entered the campus despite a trespass



  5
    The Complaint alleges that Plaintiff was issued a “trespass warning” in December 2018 after he
  was found sleeping in the Green Library. ECF No. [1] at ¶¶ 8-9. Officer Defendants attach to their
  Response the FIU Police Department December 23, 2018 “Field Interview Notice” and “Statement
  of Trespass” related to that incident. ECF No. [30-1]. They seek judicial notice pursuant to Rule
  201(b), Fed. R. Evid. ECF No. [30] at 5. Because the document is a public record, referenced in
  the Complaint, and central to Plaintiff’s claims, the Court will take judicial notice of the “trespass
  warning.” See, e.g., Brown v. One Beacon Ins. Co. Inc., 317 F. App’x 915, 917 (11th Cir. 2009)
  (“When determining a motion to dismiss, a court may consider the complaint, its attachments, and
  documents attached to the defendant’s motion to dismiss if the attached documents are central to
  the plaintiff’s claims and referred to by the plaintiff without converting the motion to a motion for
  summary judgment.”); Am. Marine Tech, Inc. v. World Grp. Yachting, Inc., 418 F. Supp. 3d 1075,
  1081-82 (S.D. Fla. 2019) (“A court properly takes judicial notice of relevant public records in
  deciding a motion to dismiss, and consideration of such documents does not convert a motion to
  dismiss into one for summary judgment.”).

                                                     4
Case 1:20-cv-20827-BB Document 34 Entered on FLSD Docket 07/15/2020 Page 5 of 12
                                                            Case No. 1:20-cv-20827-BLOOM/Louis


  warning being in effect. Id. at 2. Fourth, the false imprisonment claim fails because Plaintiff did

  not allege that his due process rights under the Fourteenth Amendment were violated, and the false

  imprisonment and false arrest claims are essentially duplicative counts. Id. at 2-3. Fifth, Chief

  Casas cannot be sued for supervisory liability in light of probable cause for Plaintiff’s arrests and

  given the paucity of allegations implicating him in the alleged misconduct. Id. at 3. And sixth, they

  maintain that they are entitled to qualified immunity for any alleged constitutional violation. Id. In

  this respect, they argue that the “law was not clearly established providing under the circumstances

  that any of the Defendants’ actions were unconstitutional. None . . . had fair warning that their

  conduct violated any of the Plaintiff’s rights. Plaintiff had been repeatedly warned to not return or

  remain on FIU property, at a minimum, because of the trespass warning provided in 2018. Even if

  the Defendants mistakenly relied on knowledge from 2016 related to the Plaintiff’s prior arrest,

  suspension, and removal from FIU property, it was reasonable for the officers to arrest him based

  on university safety concerns.” Id. (internal citations omitted).

         In response, Plaintiff argues that probable cause is lacking and that he was kicked out of

  the FIU library while homeless and in a “state of shock” due to a “sudden change in his life” for

  which he “had no plan.” ECF No. [32] at 1-2. He maintains that he subsequently visited the campus

  “under the direct orders of the officer who issued the trespass warning.” Id. at 2. See also id. at 8.

  Plaintiff contends that his arrests were the product of racist actions by the police, id. at 4, 6, and

  that qualified immunity does not apply. Id. at 4, 9. He asserts that he sues Chief Casas under a

  theory of direct liability based on the March 2019 arrest, id. at 5, 8, and he was falsely imprisoned

  and had his Fourteenth Amendment rights violated by Sgts. Lowe and Torres, id. at 8. He contends

  that amendment is not futile, and he concedes that the Complaint is a shotgun pleading and “can

  and should be amended to correct the shotgun pleadings for the purpose of clarity as justice so



                                                    5
Case 1:20-cv-20827-BB Document 34 Entered on FLSD Docket 07/15/2020 Page 6 of 12
                                                              Case No. 1:20-cv-20827-BLOOM/Louis


  requires this to be so.” Id. at 7-9.

          In reply, the Officer Defendants argue that Plaintiff’s response improperly attempts to

  amend the Complaint with allegations not included in the Complaint, arguable probable cause

  existed for Plaintiff’s arrests, Plaintiff fails to establish that qualified immunity does not bar claims

  against them, Chief Casas cannot be sued under a direct liability theory, and the Complaint is a

  shotgun pleading requiring dismissal. See generally ECF No. [33].

          The Motions, accordingly, are ripe for consideration.

          II.     LEGAL STANDARD

                  A.      Motion to Dismiss

          A pleading in a civil action must contain “a short and plain statement of the claim showing

  that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint “does not need

  detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

  recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

  544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

  pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

  accusation”). Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual

  enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (alteration in original)).

          When reviewing a motion under Rule 12(b)(6), a court, as a general rule, must accept the

  plaintiff’s allegations as true and evaluate all plausible inferences derived from those facts in favor

  of the plaintiff. See Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration Alliance, 304

  F.3d 1076, 1084 (11th Cir. 2002); AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608 F.

  Supp. 2d 1349, 1353 (S.D. Fla. 2009). However, this tenet does not apply to legal conclusions, and

  courts “are not bound to accept as true a legal conclusion couched as a factual



                                                     6
Case 1:20-cv-20827-BB Document 34 Entered on FLSD Docket 07/15/2020 Page 7 of 12
                                                             Case No. 1:20-cv-20827-BLOOM/Louis


  allegation.” Twombly, 550 U.S. at 555; see Iqbal, 556 U.S. at 678; Thaeter v. Palm Beach Cty.

  Sheriff’s Office, 449 F.3d 1342, 1352 (11th Cir. 2006). Moreover, “courts may infer from the

  factual allegations in the complaint ‘obvious alternative explanations,’ which suggest lawful

  conduct rather than the unlawful conduct the plaintiff would ask the court to infer.” Am. Dental

  Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (quoting Iqbal, 556 U.S. at 682).

            A court considering a Rule 12(b) motion is generally limited to the facts contained in the

  complaint and attached exhibits, including documents referred to in the complaint that are central

  to the claim. See Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009); Maxcess,

  Inc. v. Lucent Techs., Inc., 433 F.3d 1337, 1340 (11th Cir. 2005) (“[A] document outside the four

  corners of the complaint may still be considered if it is central to the plaintiff’s claims and is

  undisputed in terms of authenticity.”) (citing Horsley v. Feldt, 304 F.3d 1125, 1135 (11th Cir.

  2002)).

                   B.      Pro se Litigants

            “Pro se pleadings are held to a less stringent standard than pleadings drafted by attorneys

  and will, therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263

  (11th Cir. 1998). This leniency, however, does not confer on pro se litigants “a right to receive

  special advantages not bestowed on other litigants. [The pro se litigant] must, for example, abide

  by local rules governing the proper form of pleadings.” Procup v. Strickland, 760 F.2d 1107, 1115

  (11th Cir. 1985). Further, courts cannot serve as de facto counsel for a party and cannot rewrite a

  deficient pleading for the sake of sustaining an action. Jarzynka v. St. Thomas Univ. of Law, 310

  F. Supp. 2d 1256, 1264 (S.D. Fla. 2004). The Court cannot simply “fill in the blanks” to infer a

  claim, Brinson v. Colon, 2012 WL 1028878, at *1 (S.D. Ga. Mar. 26, 2012), as “it is not the Court’s

  duty to search through a plaintiff’s filings to find or construct a pleading that satisfies Rule



                                                     7
Case 1:20-cv-20827-BB Document 34 Entered on FLSD Docket 07/15/2020 Page 8 of 12
                                                             Case No. 1:20-cv-20827-BLOOM/Louis


  8,” Sanders v. United States, 2009 WL 1241636, at *3 (N.D. Ga. Jan. 22, 2009); see Bivens v.

  Roberts, 2009 WL 411527, at *3 (S.D. Ga. Feb. 18, 2009) (“[J]udges must not raise issues and

  arguments on plaintiffs’ behalf, but may only construe pleadings liberally given the linguistic

  imprecision that untrained legal minds sometimes employ.” (citing Miller v. Donald, 541 F.3d

  1091, 1100 (11th Cir. 2008))). In determining whether a pro se litigant has stated a claim, “the

  court ought not penalize the litigant for linguistic imprecision in the more plausible allegations,”

  while keeping in mind that “wildly implausible allegations in the complaint should not be taken to

  be true.” Miller, 541 F.3d at 1100.

         III.    DISCUSSION

         Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that a pleading contain a

  “short and plain statement of the claim” that shows that the pleader is entitled to relief. Fed. R.

  Civ. P. 8(a)(2). The failure to identify claims with sufficient clarity to enable the defendant to

  frame a responsive pleading constitutes a “shotgun pleading” that violates Rule 8(a)(2). Byrne v.

  Nezhat, 261 F.3d 1075, 1129–30 (11th Cir. 2001). The Eleventh Circuit Court of Appeals has

  identified four categories of shotgun pleadings, stating

         [t]hough the groupings cannot be too finely drawn, we have identified four rough
         types or categories of shotgun pleadings. The most common type—by a long
         shot—is a complaint containing multiple counts where each count adopts the
         allegations of all preceding counts, causing each successive count to carry all that
         came before and the last count to be a combination of the entire complaint. The
         next most common type, at least as far as our published opinions on the subject
         reflect, is a complaint that does not commit the mortal sin of re-alleging all
         preceding counts but is guilty of the venial sin of being replete with conclusory,
         vague, and immaterial facts not obviously connected to any particular cause of
         action. The third type of shotgun pleading is one that commits the sin of not
         separating into a different count each cause of action or claim for relief. Fourth, and
         finally, there is the relatively rare sin of asserting multiple claims against multiple
         defendants without specifying which of the defendants are responsible for which
         acts or omissions, or which of the defendants the claim is brought against. The
         unifying characteristic of all types of shotgun pleadings is that they fail to one



                                                   8
Case 1:20-cv-20827-BB Document 34 Entered on FLSD Docket 07/15/2020 Page 9 of 12
                                                              Case No. 1:20-cv-20827-BLOOM/Louis


          degree or another, and in one way or another, to give the defendants adequate notice
          of the claims against them and the grounds upon which each claim rests.

  Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1321–23 (11th Cir. 2015).

          Shotgun pleadings fail to make the connection between “the substantive count and the

  factual predicates . . . [such that] courts cannot perform their gatekeeping function with regard to

  the averments of [the claim].” Wagner v. First Horizon Pharm. Corp., 464 F.3d 1273, 1279–80

  (11th Cir. 2006). Courts in this district and the Eleventh Circuit have warned litigants that shotgun

  pleadings tend to “impede the orderly, efficient and economic disposition of disputes as well as

  the court’s overall ability to administer justice.” Degirmenci v. Sapphire-Fort Lauderdale, LLLP,

  693 F. Supp. 2d 1325, 1336 (S.D. Fla. 2010) (citing Byrne, 261 F.3d at 1128–31 (11th Cir.

  2001)); see also Strategic Income Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293,

  1296 n.10 (11th Cir. 2002) (expounding the various ways in which shotgun pleadings harm the

  courts and other litigants). “Generally, when ‘a more carefully drafted complaint’ might state a

  claim, the plaintiff must be given a chance to amend before dismissal.” Hollis v. W. Acad. Charter,

  Inc., 782 F. App’x 951, 955 (11th Cir. 2019) (quoting Bryant v. Dupree, 252 F.3d 1161, 1163

  (11th Cir. 2001)). “However, the district court need not provide such an opportunity where the

  plaintiff has repeatedly failed to cure deficiencies in his complaint through previous amendments

  or where amendment would be futile.” Id. (quoting Bryant, 252 F.3d at 1163).

          Here, all parties agree, and the Court similarly finds, that the Complaint in its current form

  operates as a shotgun pleading. Plaintiff, in fact, asserts that amendment is warranted to bring

  “clarity” to the allegations he raises. See ECF Nos. [21] at 3; [32] at 7-8. In this respect, the instant

  Complaint suffers from the second and fourth “sins” of asserting multiple claims against multiple

  defendants without specifying which of the defendants is responsible for which acts or omissions




                                                     9
Case 1:20-cv-20827-BB Document 34 Entered on FLSD Docket 07/15/2020 Page 10 of 12
                                                              Case No. 1:20-cv-20827-BLOOM/Louis


  and of alleging conclusory, vague, and immaterial facts not obviously connected to any particular

  cause of action.

            To start, the Complaint brings claims against “Defendant” in each of the three counts even

  though there are four listed Defendants. Thus, on this basis alone, it is uncertain as to what claims

  are asserted against which Defendants. Second, Mayor Gimenez is not listed in any of the

  allegations apart from paragraph 5, and the grounds for liability against him are unexpressed. Even

  in paragraph 5, it is unclear if Mayor Gimenez is sued in his individual or official capacity or how

  he (or potentially Miami-Dade County) had any involvement in this case and what his role was.

  Third, the Complaint is unclear under what theory of liability Chief Casas is sued and what facts

  support such liability. To the extent a supervisory liability claim is raised, Plaintiff needs to

  properly allege such a claim. Fourth, the Complaint alleges that Plaintiff was issued a trespass

  warning following his December 2018 incident, but the descriptions of the January and March

  2019 arrests do not explain why those arrests were unlawful beyond stating that they were done

  “without probable cause.” Thus, at present, the alleged nature of those incidents does not

  sufficiently support claims for false arrest or false imprisonment. Fifth, and relatedly, Plaintiff fails

  to allege how Count II is materially different than Count I, and therefore not duplicative. Sixth, it

  is unclear if Count III, which the Court assumes is brought under § 1983, is predicated on malicious

  prosecution for the 2016 arrest and prosecution (which allegedly resulted in dropped charges) or

  for the 2019 arrests and charges brought against Plaintiff. Moreover, the Complaint does not allege,

  in any event, how there was a bona fide termination of the original criminal proceeding in his

  favor.6



  6
    To the extent Count III is based exclusively on the January 2019 arrest and prosecution, that
  claim cannot proceed because Plaintiff received a nolle prosequi in exchange for making an
  apology to the arresting officers. See ECF No. [30-2] at 6, 11. See also Ardis v. Danheisser, No.
                                                     10
Case 1:20-cv-20827-BB Document 34 Entered on FLSD Docket 07/15/2020 Page 11 of 12
                                                             Case No. 1:20-cv-20827-BLOOM/Louis


         The Court is mindful that pro se Plaintiff’s requests for leave to amend were improperly

  asserted in his responses, and the Court is within its discretion to deny amendment. See, e.g., Cita

  Trust Co. AG v. Fifth Third Bank, 879 F.3d 1151, 1157 (11th Cir. 2018) (district court “soundly

  rejected the [plaintiff’s] infirm request” for leave to amend because “[w]here a request for leave

  to file an amended complaint simply is imbedded within an opposition memorandum, the issue

  has not been raised properly”) (quoting Rosenberg v. Gould, 554 F.3d 962, 967 (11th Cir. 2009);

  Long v. Satz, 181 F.3d 1275, 1279 (11th Cir. 1999) (holding that a plaintiff’s failure to request

  leave to amend anywhere outside of her opposition to the motion to dismiss “preclude[d] the

  plaintiff’s argument on appeal that the district court abused its discretion by denying her leave to

  amend her complaint”). Nonetheless, in the interests of fairness and efficiency, the Court

  concludes that Plaintiff shall be given an opportunity to cure the alleged pleading errors to set forth

  actionable claims. Going forward, Plaintiff must be cognizant that the Court is not required to

  allow repeated opportunities to cure deficiencies where amendment is futile. See, e.g., Marshall v.

  Aryan Unlimited Staffing Sol./Faneuil Inc./MacAndrews Holding, 599 F. App’x 896, 899 (11th

  Cir. 2015) (affirming denial of leave to amend pro se complaint that would not have cured

  deficiencies).

         IV.       CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that the Motions, ECF Nos. [18] and

  [30], are GRANTED IN PART AND DENIED IN PART. Plaintiff shall file an amended

  complaint consistent with this Order by July 28, 2020.



  3:13CV366/MCR/EMT, 2014 WL 103232, at *6 (N.D. Fla. Jan. 10, 2014) (determining that
  allegations were insufficient to state a § 1983 malicious prosecution claim, in part, because “filing
  a nolle prosequi . . . is insufficient to show that the termination of that proceeding constituted a
  bona fide termination in Plaintiff’s favor”). Thus, Count III must be based on either the 2016
  incident or the March 2019 arrest and related criminal action.
                                                    11
Case 1:20-cv-20827-BB Document 34 Entered on FLSD Docket 07/15/2020 Page 12 of 12
                                                   Case No. 1:20-cv-20827-BLOOM/Louis


         DONE AND ORDERED in Chambers at Miami, Florida, this 14th day of July, 2020.




                                                 ____________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE
  Copies to:

  Counsel of Record

  Joe Nathan Pyatt Jr
  820 85th St
  Apt 4
  Miami Beach, FL 33141
  Email: joe.nathan.pyattjr@gmail.com




                                            12
